         Case 1:19-cr-00373-PGG Document 154 Filed 01/15/20 Page 1 of 1
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     January 15, 2020

BY ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Avenatti,
               S1 19 Cr. 373 (PGG)

Dear Judge Gardephe:

         The Government respectfully submits this letter to inform the Court that the United States
District Court for the Central District of California has ordered the defendant be detained pending
trial in his California case. That Court directed the United States Marshals Service (“USMS”) to
transport the defendant to this district forthwith. The Government’s understanding is that the
USMS in this district is working to effect the defendant’s transfer as soon as is practicable.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                             By:
                                                     Matthew D. Podolsky
                                                     Daniel C. Richenthal
                                                     Robert B. Sobelman
                                                     Assistant United States Attorneys
                                                     (212) 637-1947/2109/2616

cc:    (by ECF)

       Counsel of Record
